Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2020-149261 filed on 09/04/2020 in Japan.  The certified copy has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-12 and 14-15, claim limitations “a file obtaining unit”, “a transmission unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US P. No. 2016/0065751) and Yoshida (US P. No. 2012/0206763).
As to claim 1, Park teaches an information processing apparatus (i.e., the mobile terminal 200 in fig. 13B and fig. 18) that performs communication with a server (i.e., document management server 1330 in fig. 13B, and fig. 18) for storing files and an image forming apparatus (300 in fig. 18) for printing files, comprising: 
a file obtaining unit configured to obtain files shown in a print candidate file list (1803 in fig. 18) stored in the server among a plurality of files stored in the server (1802 in fig. 18, and p. [0111]); and 
a transmission unit configured to transmit the obtained files to the image forming apparatus (1808 in fig. 18, and p. [0111]).  
Although, Park teaches his window displays the list of the print candidate file list, he does not teach the print jobs list generated based on a priority setting indicating priorities of filed stored in the server. Yoshida teaches the above limitation (p. [0105] discloses the server sorts print jobs list in the order of the level of priority so as to generate a job list before transmitting them to print devices via network).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Park sorts the print job list generated based on priority setting. The suggestion for modifying the server of Park can be reasoned by one of ordinary skill in the art as set forth above by Yoshida because the modified printing system would increase the functionalities to the server for sorting the priority of the print jobs before sending external devices in order to save time for the external devices.
As to claim 2, Yoshida teaches when it is detected that a user logged into the image forming apparatus, the file obtaining unit obtains the files shown in the print candidate file list, and the transmission unit transmits the obtained files (S202 and S208 in fig. 12).
As to claim 3, Park teaches a user authentication information obtaining unit configured to obtain user authentication information inputted when logging into the image forming apparatus, and wherein the print candidate file list is list information of files corresponding to the user authentication information (p.[ 0111]).  
As to claim 4, Park teaches a processing that the file obtaining unit executes to obtain the files shown in the print candidate file list and the transmission unit executes to transmit the obtained files, is performed periodically (p. [0111]).
As to claim 5, Park the information processing apparatus according to claim 1, further comprising: a list generating unit configured to generate the print candidate file list (p. 0111]).
As to claim 6. Yoshida teaches a list of files transmitted by the transmission unit is displayed on a display device of the image forming apparatus, and the priority setting includes a setting relating to a display order of files displayed on the display device of the image forming apparatus (fig. 14).
As to claim 7, Yoshida teaches the priority setting includes a setting that displays, at the top, files having the latest update date and time from among the files transmitted by the transmission unit (p. [0048]).
As to claim 8, Park teaches the priority setting includes a setting that displays, at the top, files having a predetermined file format from among the files transmitted by the transmission unit (200 in fig. 14).
As to claim 9, Park teaches the priority setting includes a setting that displays, at the top, files stored in a predetermined folder of the server from among the files transmitted by the transmission unit (200 in fig. 14).
As to claim 10, Park teaches  the priority setting includes a setting that displays, at the top, files having a predetermined name from among the files transmitted by the transmission unit (200 in fig. 14).
As to claim 11, Park teaches the priority setting includes a setting that displays, at the top, files that have been printed a plurality of times from among the files transmitted by the transmission unit (200 in fig. 14).
As to claim 12, Park teaches the priority setting includes a setting that displays, at the bottom, files that have been printed only once among the files transmitted by the transmission unit (200 in fig. 14).
As to claim 13, Park teaches a control method for an information processing apparatus (200 in fig. 18) that performs communication with a server (1330 in fig. 18) for storing files and an image forming apparatus for printing files, comprising: 
obtaining files shown in a print candidate file list (1803 in fig. 18) stored in the server among a plurality of files stored in the server (1802 in fig. 18, and p. [0111]); and 
transmitting the obtained files to the image forming apparatus (1808 in fig. 18, p. [0111]).  
Although, Park teaches his window displays the list of the print candidate file list, he does not teach the print jobs list generated based on a priority setting indicating priorities of filed stored in the server. Yoshida teaches the above limitation (p. [0105] discloses the server sorts print jobs list in the order of the level of priority so as to generate a job list before transmitting them to external device via network).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Park sorts the print job list generated based on priority setting. The suggestion for modifying the server of Park can be reasoned by one of ordinary skill in the art as set forth above by Yoshida because the modified printing system would increase the functionalities to the server for sorting the priority of the print jobs before sending external devices in order to save time for the external devices.
As to claim 14, Park teaches an information processing apparatus(200 in fig. 18) that performs communication with a server (1330 in fig. 18) for storing files and an image forming apparatus (300 in fig. 18) for printing files, comprising: 
a file obtaining unit configured to obtain files shown in a print candidate file list generated based on a priority setting that indicates priorities of files stored in the server and that is not related to an order or dates and times which the files are stored in the server among a plurality of files stored in the server; 
a file obtaining unit configured to obtain files shown in a print candidate file list (1803 in fig. 18) stored in the server among a plurality of files stored in the server (1802 in fig. 18, and p. [0111]); and 
a transmission unit configured to transmit the obtained files to the image forming apparatus (1808 in fig. 18, p. [0111]).  
Although, Park teaches his window displays the list of the print candidate file list, he does not teach the print jobs list generated based on a priority setting indicating priorities of filed stored in the server and that is not related to an order or dates and times which the files are stored in the server among a plurality of files stored in the server. Yoshida teaches the above limitation (p. [0105] discloses the server does not sort print jobs in the order of the level of priority so as to generate a job list before transmitting them to print devices via network).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Park sorts the print job list generated based on priority setting. The suggestion for modifying the server of Park can be reasoned by one of ordinary skill in the art as set forth above by Yoshida because the modified printing system would increase the functionalities to the server for sorting the priority of the print jobs before sending external devices in order to save time for the external devices.
As to claim 15, Park teaches the plurality of files stored in the server are not files stored for a printing purpose (1330 in fig. 13B indicates that the server for storing the documents that means the stored documents would be included documents stored for not printing purpose).



	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Numata (US P. No. 2007/0081186) discloses, fig. 11 and p. [0121], the window display the print job list with the priority setting.

	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 28,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672